DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see 8-9, filed 05/03/2022, with respect to claims 22, 24, 26, and 28 have been fully considered and are persuasive.  The rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement of claims 22, 24, 26, and 28 has been withdrawn. 
Allowable Subject Matter
Claim Claims 1, 6, 11, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the main reason for the claims under discussion is the inclusion of “wherein the subframe m is a subframe that is after a subframe n+k and with a minimum sequence number in the subframes of the second resource, wherein the subframe ntk is a kth subframe after the subframe n, wherein k is predefined or is received by the first communications device from the network device, and wherein n, m, and k are all non-negative integers.” as the prior art of record do not render obvious stand alone or in combination “a minimum sequence number in the y subframes of the second source, where in the subframe n+k is a k(th) subframe after the subframe n”, the closest prior art is US-US 20200052966 A1 to Yang P. 34, discloses subframes, offsets, non-negative integers.  Furthermore, the prior art of reference in stand-alone form nor in combination further disclose the “k” being predefined at the nor obtained from the network device as part of procedure as supported by the specification.  Claims 6, 11, and 16 receive similar treatment due to the inclusion of “wherein the subframe m is a subframe that is after a subframe n+k and with a minimum sequence number in the subframes of the second resource, wherein the subframe ntk is a kth subframe after the subframe n, wherein k is predefined or is received by the first communications device from the network device, and wherein n, m, and k are all non-negative integers” as indicated in claim 1.
Claims 3, 5, 8, 10, 13, 15, 18, 20, 21, 23, 25, and 27 are allowed as they depend from an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476